          Case 2:16-cv-00482-DSC Document 109 Filed 10/02/18 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN BOWSER,                                   )
                                               )
                                               )
                                               )
                  Plaintiff(s)                 )
         v.                                    )    Civil Action No. 2:16-cv-482
DUKE ENERGY CORP., et al.,                     )
                                               )
                                               )
                                               )
                  Defendant(s)                 )


                                      REPORT OF NEUTRAL


A   MEDIATION         session was held in the above captioned matter on   6/21/18 & 9/4/18    .

The case (please check one):
             has resolved
             has resolved in part (see below)
       XXX   has not resolved.

The parties request that a follow up conference with the Court should be scheduled within
_____ days.


If the case has resolved in part, please indicate the part that has resolved and/or the
claim(s)/parties that remain.




Dated:   OCTOBER 2, 2018                       _____________________________________
                                               Signature of Neutral

                                                                                             Rev. 09/11
